Exhibit 10.3
 

 
SECOND AMENDED AND RESTATED AGENCY AGREEMENT
POTOMAC FUTURES FUND L.P.
(A NEW YORK LIMITED PARTNERSHIP)
UNITS OF LIMITED PARTNERSHIP INTEREST
 
July 29, 2010








Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York  10013


Morgan Stanley Smith Barney LLC
2000 Westchester Avenue
Purchase, New York  10577


Re:  Potomac Futures Fund L.P.
 
Ladies and Gentlemen:
 
Potomac Futures Fund L.P. (formerly known as Smith Barney Potomac Futures Fund
L.P.) (the “Partnership”) is organized as a limited partnership under the New
York Revised Uniform Limited Partnership Act, as amended (the “Partnership
Act”), for the purpose of speculative trading, either directly or indirectly, in
commodity interests including, but not limited to, futures contracts, options,
spot and forward contracts.  Citigroup Global Markets Inc.’s predecessor entity,
Salomon Smith Barney Inc., the Partnership and Ceres Managed Futures LLC
(formerly known as Citigroup Managed Futures LLC), a Delaware limited liability
company (the “General Partner”), have been parties to an amended and restated
agency agreement dated April 1, 2001 (the “Prior Agreement”).  This Second
Amended and Restated Agency Agreement (the “Agreement”) supersedes the Prior
Agreement in all respects.
 
The General Partner desires to raise additional capital for the Partnership by
the continued sale of units of limited partnership interest therein (the
“Units”) to certain qualified investors pursuant to Rule 506 of Regulation D
(“Reg. D”) under section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”).  The General Partner, the Partnership, the business of the
Partnership and the Units are described in a Private Placement Offering
Memorandum and Disclosure Document dated February 24, 2010, prepared by the
General Partner.  As used in this Agreement, “Memorandum” refers to that Private
Placement Offering Memorandum and Disclosure Document, including the appendices
thereto, unless such memorandum or appendices have been supplemented or amended,
in which case the term shall refer, from and after the time the supplement or
amendment is delivered to each of you, to the memorandum and appendices as so
amended and supplemented.  The commodity trading advisor to the Partnership is
currently Campbell & Company, Inc.  The General Partner may engage different
commodity trading advisors from time to time on behalf of the Partnership.
 
 
 

--------------------------------------------------------------------------------

 
 
The subscribers for Units will be required to execute the Subscription
Agreement, a copy of which is attached as an appendix to the Memorandum, and to
tender or cause to be tendered for each Unit subscribed cash in the amount of
the net asset value per Unit on the date of purchase.  Subscribers for Units
whose Subscription Agreements are accepted by the General Partner will become
limited partners of the Partnership (the “Limited Partners”) upon the execution
by the General Partner as attorney-in-fact for each such subscriber of a Limited
Partnership Agreement, as may be amended and restated from time to time, a copy
of which is attached as an appendix to the Memorandum (the “Partnership
Agreement”), and at the time such subscribers’ names are entered in the books
and records of the Partnership.
 
Section 1. Appointment of Agent.
 
On the basis of the representations, warranties and covenants contained in this
Agreement, but subject to the terms and conditions set forth in it, Citigroup
Global Markets Inc. and Morgan Stanley Smith Barney LLC are hereby appointed
non-exclusive agents of the Partnership during the offering period specified in
this Section, for the purpose of finding subscribers for the Units for the
account and risk of the Partnership through a private offering.  The offering
period will continue until the General Partner terminates it (with reasonable
advance notice) or until up to 250,000 Units, or such additional duly authorized
amount, have been subscribed (the “Continuous Offering”).  Units or partial
Units sold during the Continuous Offering will be sold at net asset value per
Unit as of the last day of each month, provided that the General Partner may
determine to not accept any offers to purchase Units in a particular
month.  Subject to the performance by the General Partner of all of its
obligations to be performed under this Agreement and to the completeness and
accuracy of all material representations and warranties of the General Partner
contained in this Agreement, you each hereby accept such agency and agree on the
terms and conditions set forth in this Agreement to use reasonable efforts
during the Continuous Offering to find subscribers for the Units subject to
market demand.  Such offering of Units shall be subject to prior approval in
accordance with your internal policies.  Each of you agree that your agency
under this Agreement, which is coupled with an interest and, therefore, is not
terminable by the General Partner without your permission, will continue until
the termination of the Continuous Offering or until such time as all Units sold
by you have been redeemed, whichever is later.
 
Section 2. Representations and Warranties of the Partnership and the General
Partner.
 
The Partnership and the General Partner jointly and severally represent and
warrant to each of you, individually, for your benefit, and for the benefit of
the purchasers of the Units sold by you that:
 
(a) They will deliver to you such number of copies of the Memorandum as you may
reasonably request, regardless of whether the Units are offered solely to
“accredited investors” as defined in Rule 501(a) of Reg. D.  They will not make
any amendment or supplement to the Memorandum until they have given you a copy
thereof and reasonable notice of the same, and no such amendment or supplement,
if material, will be made if you reasonably object thereto.
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
(b) The Memorandum complies with Rule 502(b)(2) of Reg. D and the information to
be made available or furnished to each purchaser of a Unit pursuant to
Section 5(f) hereof or otherwise will be sufficient to comply with
Rule 502(b)(2)(iv) and 502(b)(2)(v) of Reg. D.
 
(c) The Memorandum will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d) All action required under the Partnership Agreement or otherwise to be taken
by the General Partner before the subscription for and sale of the Units to
subscribers therefor has been taken or before the Monthly Closing dates, as
defined in Section 4 hereof, will have been taken, and upon (i) payment of the
consideration therefor specified in the Subscription Agreement, (ii) acceptance
by the General Partner of each subscriber acceptable to the General Partner, and
(iii) the payment of any required filing fee, the subscribers will become
Limited Partners of the Partnership entitled to all the rights of Limited
Partners under the Partnership Agreement and the Partnership Act.  The Units,
when sold and paid for as contemplated by the Memorandum, will represent validly
authorized and duly issued limited partnership interests in the Partnership and
will conform to all statements relating thereto contained in the Memorandum,
including the Partnership Agreement.  The General Partner shall maintain records
required of a registered commodity pool operator pursuant to the rules of each
of the Commodity Futures Trading Commission (“CFTC”) and the National Futures
Association.
 
(e) The Partnership is a limited partnership duly and validly organized pursuant
to the Partnership Agreement and the laws of New York, and is validly existing
under, and subject to, the laws of New York with full power and authority to
conduct the business in which it proposes to engage as described in the
Memorandum.  A Limited Partner will have no liability in excess of his capital
contribution and his share of Partnership assets and undistributed profits
except as set forth in Section 7(f)(2) of the Partnership Agreement and in the
Partnership Act.
 
(f) There is no action, suit, litigation or proceeding before or by any court or
governmental agency, federal, state or local, pending or threatened against or
affecting or involving the property or business of the General Partner, or the
business of the Partnership, that would materially and adversely affect the
condition (financial or otherwise), business or prospects of the General Partner
or the Partnership.
 
(g) Other than as disclosed to you, neither the Partnership, the General
Partner, nor any person directly or indirectly affiliated with either of them
has, either directly or through an agent, sold or offered for sale or solicited
offers to subscribe for or buy, or approached potential investors for or
otherwise negotiated in respect of, the Units except for the activities of the
General Partner in approaching potential investors undertaken in cooperation
with Citigroup Global Markets Inc. and Morgan Stanley Smith Barney LLC after
advance consultation with either Citigroup Global Markets Inc. or Morgan Stanley
Smith Barney LLC, as applicable; and neither the Partnership, the General
Partner nor any person directly or indirectly affiliated with any of them has,
either directly or through an agent, participated in the organization or
management of any partnership or other entity, or has engaged in any other
activity, in a manner or under circumstances that would jeopardize the status of
the offering of the Units as an exempted transaction under the Securities Act or
under the laws of any state in which it is represented by the General Partner
that the offering may be made.
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
(h) This Agreement and the Partnership Agreement have been duly and validly
authorized, executed and delivered by and on behalf of the General Partner and
constitute valid and binding agreements of the General Partner enforceable in
accordance with their terms.  This Agreement and the Subscription Agreements
have been or will be duly and validly authorized, executed and delivered by and
on behalf of the Partnership and constitute or will constitute valid and binding
agreements of the Partnership enforceable in accordance with their terms.
 
(i) The execution and delivery of this Agreement, the Subscription Agreements
and the Partnership Agreement, and the consummation of the transactions
contemplated in this Agreement and in the Memorandum, do not conflict with and
will not constitute a breach of, or default under, the certificate of formation
or limited liability company agreement of the General Partner or any agreement
or instrument by which the General Partner is bound by any order, rule or
regulation applicable to it of any court or any governmental body or
administrative agency having jurisdiction over it.
 
(j) A separate escrow account has been opened at Citibank, N.A., New York, New
York (the “Escrow Agent”) and will be maintained for all funds received from
subscribers for Units.  All payments received from persons desiring to purchase
Units will be deposited in such account and held in accordance with the terms of
the Escrow Agreement entered into with the Escrow Agent.  During the Continuous
Offering, the General Partner may elect to hold subscription proceeds at a
different bank.  If the General Partner elects to hold subscription proceeds at
a different bank, it will notify you promptly and provide you with details of
the new account.
 
Section 3. Representations and Warranties of Citigroup Global Markets Inc. and
Morgan Stanley Smith Barney LLC.
 
Each of you represent and warrant, individually, to and for the benefit of the
Partnership and the General Partner that:
 
(a) You will not offer or sell the Units by any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Reg. D.
 
(b) Where required by applicable state law or regulation, you will initiate
contact with a prospective offeree only after determining that the suitability
and sophistication standards described in the Memorandum are likely to be
satisfied with respect to such prospective offeree and, where applicable, only
after having obtained an executed Purchaser Representative Questionnaire.
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(c) You will make offers to sell Units to, or solicit offers to subscribe for
Units from, persons in only those states or other jurisdictions where the
General Partner has either qualified or registered the offering for sale or
where the General Partner has determined that an exemption from such
qualification or registration is available under the applicable securities or
“blue sky” statutes of such states or other jurisdictions.  You will not offer
or sell Units to any person unless, immediately before making such offers or
sales, you reasonably believe such person (i) would be able to represent that
such person is acquiring the Units for such person’s own account as principal
for investment and not with a view to resale or distribution, (ii) qualifies as
an accredited investor under Rule 501 of Reg. D (unless otherwise permitted by
the General Partner) and (iii) meets such other suitability standards as are
specified in the Memorandum under the caption “Who May Invest” and the other
conditions contained in the Subscription Agreement.
 
(d) You will not offer the Units for sale to, or solicit any offers to subscribe
for the Units from, any offeree who resides in a state whose securities or “blue
sky” laws require offerees to meet specified qualifications unless such offeree
meets such qualifications or which laws require offerees to receive disclosure
documents until you have delivered (or directed the General Partner to deliver)
the Memorandum, the Partnership Agreement, and any other agreement or document
that may be attached as an exhibit or appendix referred to in and distributed
with the Memorandum or any other information provided by the General Partner
which is required to be delivered to purchasers pursuant to Rule 502(b)(2) of
Reg. D to such offeree, and within a reasonable time prior to the Monthly
Closing you shall deliver (or cause the General Partner to deliver) all such
documents to all persons who are to purchase the Units, to the extent they have
not theretofore received such documents.  In connection with the offering, you
will not represent to any person acquiring Units any material facts relating to
the offering unless such facts are contained in the Memorandum or have been
provided to you in writing by the General Partner.
 
(e) You will maintain a record of all information obtained by you indicating
that subscribers for Units placed by you meet the suitability standards referred
to in Section 3(c) hereof.  The General Partner, in its sole discretion, will
approve or reject the subscriptions and notify you of the same.
 
(f) You are a member in good standing of the Financial Industry Regulatory
Authority, Inc.
 
(g) You are in compliance with applicable anti-money laundering laws (including
the USA PATRIOT Act) and related regulations.
 
(h) You acknowledge that, in its sole discretion, the General Partner may in the
future engage additional selling agents for the Partnership.  Compensation of
any additional selling agents shall be determined by the General Partner in its
sole discretion.
 
(i) You shall be responsible for compliance with all applicable anti-money
laundering laws (including the USA PATRIOT Act) and related regulations with
respect to all purchasers of Units placed by you.  Each of you agree that you
will fully cooperate with each other and provide all information, subject to
applicable privacy and confidentiality obligations, as is necessary to permit
Citigroup Global Markets Inc. and Morgan Stanley Smith Barney LLC to comply with
the foregoing representation and warranty.
 
- 5 -
 

--------------------------------------------------------------------------------

 
 
Section 4. Closings.
 
During the Continuous Offering, closings may be held as of the last business day
of each month (“Monthly Closings”) for each month the General Partner accepts
subscriptions.
 
Section 5. Covenants of the Partnership and the General Partner.
 
Each of the Partnership and the General Partner covenant with each of you,
separately, that:
 
(a) If any event occurs that relates to or affects the business or condition
(financial or other) of the General Partner or the Partnership which makes it
necessary to amend or supplement the Memorandum in order that the Memorandum
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
subscriber, the General Partner forthwith will prepare and furnish to you a
reasonable number of copies of the amendment or amendments of, or supplement or
supplements to, the Memorandum (in form and substance satisfactory to you and
your counsel) that will so amend or supplement the Memorandum.
 
(b) They will qualify or register the Units for offering and sale under, or
establish the exemption of the offering and sale of the Units from qualification
or registration under, the applicable securities or “blue sky” laws of the
jurisdictions listed in Appendix I hereto and use reasonable efforts to qualify
in such other jurisdictions as you may reasonably request in writing; provided,
however, that none of them will be obligated to qualify as a dealer in
securities in any jurisdiction in which it is not so qualified.  The General
Partner will promptly notify you in writing of such qualification, registration
or exemption in each such jurisdiction and of any modification, rescission or
withdrawal of any such qualification, registration or exemption.  The General
Partner will not consummate a sale of a Unit in any jurisdiction in which such
sale may not be lawfully made and will not consummate any sale otherwise than in
accordance with the restrictions and limitations, if any, set forth or referred
to in such survey.
 
(c) The General Partner will notify you promptly if it becomes aware that the
Memorandum contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
- 6 -
 

--------------------------------------------------------------------------------

 
 
(d) The Partnership will apply the proceeds from the sale of the Units for the
purposes set forth under “Use of Proceeds” in the Memorandum in substantially
the amounts and in the manner indicated thereunder.
 
(e) Neither they nor any person directly or indirectly affiliated with any of
them is or will be engaged, as a general partner, sponsor or otherwise (i) in
the organization or management of any partnership, fund or other entity, in a
manner or under circumstances which, in the opinion of their counsel, will
jeopardize the status of the offering of the Units as an exempted transaction
under the Securities Act or under the laws of any state in which it is
represented by them that the offering may be made, or (ii) in any offering of
securities which, when integrated with the offering of the Units in the manner
prescribed by Rule 501(a) of Reg. D and SEC Release No. 33-4552 (Nov. 6, 1962)
will jeopardize the status of the offering of the Units as an exempted
transaction under Reg. D.
 
(f) Subject to Section 11 hereof, at all times during the Continuous Offering,
they will (i) make available to each potential purchaser and to the purchaser’s
representative, if any, such information (in addition to that contained in the
Memorandum) concerning themselves, the offering and any other relevant matters,
as they possess or can acquire without unreasonable effort or expense, and
(ii) provide to each potential purchaser and to any purchaser representatives
the opportunity to ask questions of, and receive answers from, them concerning
the terms and conditions of the offering and the business of the Partnership and
to obtain any other additional information, to the extent they possess the same
or can acquire it without unreasonable effort or expense, necessary to verify
the accuracy of the information furnished to the potential purchaser or any
purchaser representatives.
 
(g) They will provide to each purchaser the information required to be delivered
by Rule 502(b)(2)(iii) and 502(b)(iv).
 
(h) Within 15 days of receiving copies from you of information indicating that
subscribers meet the suitability standards, the General Partner will approve or
reject the subscriptions and notify you of the same.
 
(i) The General Partner shall file a Form D with the Securities and Exchange
Commission pursuant to Rule 503 under Reg. D in a timely manner with respect to
all subscriptions accepted by the General Partner.  The General Partner shall
comply with any filing requirement imposed by the laws of any state or
jurisdiction in which sales are made.  The General Partner shall furnish you and
your counsel with copies of all filings made on Form D pursuant hereto.
 
(j) The General Partner shall notify you within a reasonable period of time if
it engages an additional selling agent for the Partnership.
 
Section 6. Acknowledgment of Payment of Compensation to You and Your Financial
Advisors.
 
Pursuant to the Customer Agreement between Citigroup Global Markets Inc. and the
Partnership, the Partnership shall pay to Citigroup Global Markets Inc., in lieu
of brokerage commissions on a per trade basis, a monthly flat rate brokerage fee
equal to 6.5% per year of the Partnership’s month-end net assets.  The
Partnership and the General Partner acknowledge that during the term of the
Partnership a portion of such brokerage fees will be paid to Morgan Stanley
Smith Barney LLC (or an additional selling agent) by Citigroup Global Markets
Inc. and each of you will use a portion of the brokerage fees to pay your
respective financial advisors who place Units and who are registered with the
CFTC as associated persons.
 
Section 7. Conditions of Your Obligations.
 
Your respective obligations under this Agreement are subject to the accuracy of
and compliance in all material respects with the representations and warranties
of the Partnership and the General Partner made in Section 2 hereof and to the
performance by the Partnership and the General Partner in all material respects
of their obligations to you under this Agreement.
 
- 7 -
 

--------------------------------------------------------------------------------

 
 
If any of the conditions specified in this Section 7 have not been fulfilled
when and as required by this Agreement to be fulfilled by the Partnership or the
General Partner with respect to a party to this Agreement, such party may
withdraw as a party to this Agreement by notifying the General Partner of such
withdrawal in writing at any time at or before any Monthly Closing and any such
withdrawal will be without liability or obligation of any party to any other
party except as otherwise provided in Section 5 and Section 9 hereof.
 
For the avoidance of doubt, if one of you withdraws as a party to this Agreement
pursuant to this Section 7, the Agreement shall continue in full force and
effect with respect to the remaining parties to the Agreement.
 
Section 8. Conditions of the Obligations of the Partnership and the General
Partner.
 
The obligations of the Partnership and the General Partner under this Agreement
with respect to each of you are subject to the performance by you of your
respective obligations under the same in all material respects and to the
further condition that you have offered the Units for sale, or solicited offers
to subscribe for or buy Units, or otherwise negotiated with any person with
respect to the Units, only in such manner and under such circumstances as are in
compliance with the securities or “blue sky” laws of the jurisdictions
designated by you in accordance with Section 5(b) hereof.
 
For the avoidance of doubt, if the Partnership’s and the General Partner’s
obligations with respect to either of you cease pursuant to this Section 8, the
Partnership’s and General Partner’s obligations with respect to the other party
to the Agreement shall continue in accordance with the terms of this Agreement.
 
Section 9. Indemnification and Contribution.
 
Each of you individually agree to indemnify and hold harmless the Partnership
and the General Partner and their officers, directors and employees, against any
and all loss, liability, claim, damage, expense, judgment or amount paid in
settlement (including reasonable attorneys’ fees) with respect to statements or
omissions in the Memorandum made with respect to you or your respective
obligations under this Agreement made in reliance upon and in conformity with
information furnished to the General Partner by you expressly for use in the
Memorandum.
 
Section 10. Representations, Warranties and Agreements to Survive Delivery.
 
All representations, warranties and agreements contained in this Agreement or
contained in certificates or opinions delivered pursuant to this Agreement will
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of either of you or by or on behalf of the General Partner
and will survive the Monthly Closings.
 
- 8 -
 

--------------------------------------------------------------------------------

 
 
Section 11. Confidentiality.
 
Each party shall keep confidential any non-public information in respect of the
Limited Partners and any confidential information relating to the business of
each other party to this Agreement.
 
Section 12. Notices and Authority to Act.
 
All communications required to be given pursuant to this Agreement shall be in
writing and, if sent to Citigroup Global Markets Inc., will be mailed, delivered
or transmitted by facsimile and confirmed to Citigroup Global Markets Inc. at:
 
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York  10013
Attention:  General Counsel (Managed Futures)
 
or, if sent to Morgan Stanley Smith Barney LLC, will be mailed, delivered or
telegraphed and confirmed to Morgan Stanley Smith Barney LLC at:
 
Morgan Stanley Smith Barney LLC
2000 Westchester Avenue
Purchase, New York  10577
Attention:  Jeremy Beal
 
or if sent to the General Partner, will be mailed, delivered or telegraphed and
confirmed to the General Partner at:
 
Ceres Managed Futures LLC
55 East 59th Street - 10th Floor
New York, New York  10022
Attention:  Jennifer Magro
 
or at such other address as may be provided in writing to the other parties.
 
Section 13. Parties.
 
This Agreement will inure to the benefit of and be binding upon each of you, the
Partnership and the General Partner and each of your and their respective
successors, heirs and representatives.  This Agreement and its conditions and
provisions are intended to be and are for the sole and exclusive benefit of the
parties to it and their respective successors, heirs and representatives, and
not for the benefit of any other person, firm or corporation unless expressly
stated otherwise.
 
Section 14. Governing Law.
 
This Agreement shall be governed by and construed under the laws of the State of
New York.
 
- 9 -
 

--------------------------------------------------------------------------------

 
 
Section 15. Waiver.
 
Any party to this Agreement may waive compliance by the other with any of the
terms, provisions and conditions set forth in this Agreement.
 
Section 16. Entire Agreement.
 
This Agreement contains the entire agreement between the parties to it, and is
intended to supersede any and all prior agreements between those parties,
relating to the same subject matter.
 
Section 17. Effective Date.
 
The effective date of this Agreement is June 1, 2010.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 

  - 10 -
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument,
along with all counterparts, will become a binding agreement among you, the
Partnership and the General Partner, in accordance with its terms.
 
    Sincerely,



 
POTOMAC FUTURES FUND L.P.
 
By: Ceres Managed Futures LLC
(General Partner)
 
By:       /s/ Jennifer Magro                           
Name:  Jennifer Magro
Title:    Chief Financial Officer and Director
 
CERES MANAGED FUTURES LLC
 
By:       /s/ Jennifer Magro                           
Name:  Jennifer Magro
Title:    Chief Financial Officer and Director
 
Confirmed, accepted and agreed to as of the date first above written.
 
MORGAN STANLEY SMITH BARNEY LLC
 
By:       /s/ Michael McGrath                          
Name:  Michael McGrath
Title:    Managing Director
 
 
 
 
 
CITIGROUP GLOBAL MARKETS INC.
 
By:       /s/ Laurie A. Hesslein                  
Name:  Laurie A. Hesslein
Title:    Managing Director



 

  - 11 -
 
 
 
